Citation Nr: 0921324	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-05 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for diabetes.

2. Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a Veteran who has verified periods of active 
duty from May 1967 to August 1968, from February 1971 to 
November 1973, and from September 1976 to November 1991.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO) which denied service connection for diabetes and 
granted service connection for PTSD, rated 30 percent, 
effective September 16, 2003.


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of diabetes 
and there is no evidence he had diabetes at any time during 
the processing of this claim.

2. Throughout the appeal period, the Veteran's PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity, to include symptoms of 
disturbances of motivation and mood, difficulty establishing 
and maintaining effective relationships, panic attacks 
sometimes more than once a week, limited judgment and 
insight, impairment of short term memory, some difficulty 
adapting to stressful circumstances, some passive suicidal 
ideation, and some hallucinations; occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood has not 
been shown. 


CONCLUSIONS OF LAW

1. Service connection for diabetes is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 
(2008).

2. A 50 percent (but no higher) rating is warranted for the 
Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, 
Diagnostic Code (Code) 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

For the claim of service connection for diabetes, the Veteran 
was advised of VA's duties to notify and assist in the 
development of the claim prior to the initial adjudication of 
his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  An October 2003 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  While he was not 
advised of the criteria for rating diabetes, or those 
governing effective dates of awards, he is not prejudiced by 
lack of such notice (see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006), aff'd Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007)), as rating and effective date 
criteria have no significance unless the claim is allowed, 
and this decision does not do so.  

Regarding the claim for an increased rating for PTSD, as the 
rating decision on appeal granted service connection, and 
assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman, 19 
Vet. App. at 490-91.  A January 2006 statement of the case 
(SOC) provided notice on the "downstream" issue of 
entitlement to an increased rating; while a November 2008 
supplemental SOC (SSOC) readjudicated the matter after the 
appellant and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has 
had ample opportunity to respond/supplement the record.  He 
has not alleged that notice on this matter was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
(holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").

The Veteran's service treatment records and pertinent post-
service VA and private treatment records have been secured.  
The Board notes in November 2003 the Veteran identified 
treatment at the Health Texas Medical Group, but did not 
state for what disability he received treatment.  In an 
August 2008 letter, the RO noted their previous failure to 
obtain these records and asked the Veteran to submit a new VA 
Form 21-4142, Authorization and Consent to Release 
Information, so the RO could obtain these records.  He did 
not respond.  As the duty to assist is not a one-way street 
(see Wood v. Derwinski, 1 Vet. App. 190 (1991)), VA's 
assistance obligations to obtain these potentially pertinent 
records have been met.  The Veteran has not identified any 
other pertinent evidence that remains outstanding.  

The RO arranged for VA psychiatric examinations in May 2004 
and May 2005 and for a VA diabetes examination in September 
2004.  The Board notes that the September 2004 VA examiner 
did not have the Veteran's claims file available for review.  
However, the purpose of the examination was to determine 
whether he had a diagnosis of diabetes; such would be decided 
based on testing performed on examination and not through a 
review of the claims file.  As will be explained in detail 
below, the Veteran's claims file does not contain evidence of 
a medical diagnosis of diabetes; a review of the claims file 
would not have aided the VA examiner in his diagnosis 
determination.  Hence, the Board concludes that the September 
2004 VA examination was adequate.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (finding that once VA undertakes efforts 
to provide an examination it must provide an adequate one).  
It is also notable that on January 2006 VA Form 9, the 
Veteran's representative stated that due to an accident, the 
Veteran was hospitalized and would likely be paralyzed; 
ordering a noncritical examination under these circumstances 
would, as the representative appears to suggest, be 
inappropriate.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claims.

Service Connection for Diabetes

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent [to include Agent Orange], 
unless there is affirmative evidence of non-exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Service in Vietnam 
includes service in the waters offshore or service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's 
interpretation that service in Vietnam requires that a 
claimant have set "foot-on-land" in Vietnam).

If such a Veteran has a disease associated with herbicide 
exposure, that disease shall be considered to have been 
incurred in or aggravated by such service, notwithstanding 
that there is no evidence of such disease during the period 
of such service.  The diseases include type 2 diabetes.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 
3.313.  

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The record reflects the Veteran served in Vietnam from May 
1967 to August 1968.  Hence, it is presumed, and is not in 
dispute, that he was exposed to herbicides in service.  What 
remains to be established is that the Veteran has a current 
diagnosis of type 2 diabetes.  The record does not reflect 
that he has such a diagnosis.  

March 1992 to August 2008 VA treatment records reveal no 
evidence of a diagnosis of diabetes.  April 1992 VA lab test 
results reveal blood glucose levels of 92, which were within 
the reference range of 74 to 116.  A May 2003 VA treatment 
record notes the Veteran denied having diabetes.  A March 
2004 VA treatment record shows the Veteran reported he did 
not have a personal history of diabetes.  There was no recent 
glucose testing on file.  May and July 2006 blood glucose 
test results revealed normal levels as based on the reference 
ranges provided.  

June 2000 to August 2003 private treatment records from Dr. 
L. T. include blood glucose testing in August 2003 which was 
noted to be high.  A diagnosis of diabetes was not given at 
that time.

On May 2004 VA psychiatric examination, the Veteran reported 
a history of probable diabetes.

On September 2004 VA examination the Veteran reported he had 
never been diagnosed with or prescribed medications for 
diabetes mellitus.  Laboratory testing revealed no evidence 
of diabetes mellitus.

In March 2005, the Veteran submitted a statement that he only 
filed a claim of service connection for diabetes because he 
felt his exposure to herbicides during service had been a 
lifelong threat to his health.  He did not state or indicate 
that he had ever actually been diagnosed with diabetes.

The evidence, as described above, does not show that at any 
time during the appeal period the Veteran has had a confirmed 
diagnosis of type 2 diabetes.  The Board notes the August 
2003 lab test results indicating he had high blood glucose 
levels; however, even with those results, a diagnosis of 
diabetes was not given.  Subsequent blood glucose levels have 
been within normal levels as indicated by the corresponding 
reference ranges and the September 2004 VA examiner 
specifically reviewed lab test results to determine whether 
there was evidence the Veteran had diabetes and reached the 
conclusion that he did not have such a disability.  

Notably, even the Veteran has denied throughout most of the 
appeal period that he has diabetes.  The Board recognizes 
that on May 2004 VA psychiatric examination he reported a 
probable history of diabetes; however, prior to and 
subsequent to that examination he has stated he has never 
been diagnosed with diabetes.  Hence, his statement on May 
2004 VA examination is inconsistent with the rest of the 
evidence of record.  Additionally, even if the Veteran had 
consistently stated that he had diabetes such statements 
would not be competent evidence without contemporaneous 
medical evidence showing such a diagnosis.  The Veteran lacks 
the training to provide a diagnosis of diabetes as such a 
diagnosis requires medical expertise and is not capable of 
being diagnosed by lay observation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The competent 
medical evidence of record is against a finding that the 
Veteran has a diagnosis of diabetes at any time during the 
appeal period.  

In the absence of proof of a present disability there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A. 
§ 1131, as well as other relevant statutes, only permitted 
payment for disabilities existing on and after the date of 
application for such disorders.  The Federal Circuit observed 
that the structure of these statutes "provided strong 
evidence of congressional intent to restrict compensation to 
only presently existing conditions," and VA's interpretation 
of the law requiring a present disability for a grant of 
service connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent).  Hence, as the initial threshold requirement for 
establishing a claim of service connection for diabetes is 
not met, the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt doctrine does not 
apply, and the claim must be denied.

Increased Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

Under 38 C.F.R. § 4.130, Code 9411, a 50 percent rating is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

To warrant a 70 percent rating, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 41 to 50 is assigned 
where there are "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th 
ed. 1994).  A score of 51 to 60 is appropriate where there 
are "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  A GAF score of 61 to 70 indicates the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  Id. at 46.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As this appeal is from the initial 
rating assigned with the grant of service connection, 
"staged" ratings are for consideration.  The Board finds 
that the record does not reflect any distinct period of time 
during the appeal period when the criteria for the next 
higher rating were met.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's medical records reflect nonservice-connected 
Axis I diagnoses of alcohol dependence, nicotine dependence, 
and depression not otherwise specified.  However, records 
have not specifically indicated what symptoms are 
attributable only to these nonservice-connected disabilities.  
Thus, the Board will, for the limited purpose of this 
decision, attribute all psychiatric signs and symptoms to his 
service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 
181 (1998) (finding that when it is not possible to separate 
the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the Veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).  

The Board finds the evidence reasonably shows the Veteran is 
entitled to a 50 percent rating for his PTSD throughout the 
appeal period.  VA examination reports and VA treatment 
records endorse increased symptoms of PTSD during the appeal 
period, including evidence of panic attacks several times a 
week; increasing nightmares; limited judgment and insight; 
impairment of short term memory; disturbances of motivation 
and mood; and difficulty establishing and maintaining 
effective work and social relationships.  Notably, August 
2004 VA treatment records show the Veteran was experiencing 
an increasing amount of panic attacks and in May 2005 he 
reported often having as many as three panic attacks a week.  
In November 2003, he reported being depressed every day and 
in May 2005 he was noted to be more irritable and moody.  A 
March 2005 statement from his spouse reports the Veteran 
cries often, he never wants to go out with her to a party, 
and he is difficult to talk to because of his desire to be 
alone.  A March 2005 statement from the Veteran notes he 
often did not want to socialize with people and avoided 
situations where there were large crowds of people.  He 
preferred to be alone and had sometimes thought about leaving 
his job, family, and few friends so he could just go 
somewhere to be alone.  On May 2005 VA examination he 
reported that he avoided socializing and had poor 
relationships with his coworkers and supervisors.  The VA 
examiner stated he had difficulty establishing and 
maintaining effective work and social relationships because 
he withdrew from people as a method to manage his anxiety.  
Thus, it is reasonably shown that occupational and social 
impairment with reduced reliability and productivity has been 
manifested throughout the appeal period.

However, the evidence is against a finding that at any time 
during the appeal period the Veteran's PTSD symptoms have 
warranted the next higher 70 percent rating.  Specifically, 
the record contains no evidence of intermittently illogical, 
obscure, or irrelevant speech (the Veteran's speech has been 
consistently noted to be of normal rate and volume, fluid, 
spontaneous, and not pressured, with coherent and logical 
thought process); spatial disorientation (VA and Vet Center 
treatment records note the Veteran has always been alert and 
fully oriented during treatment and on examination); or 
neglect of personal appearance and hygiene (the Veteran 
always appears for VA and Vet Center treatment and 
examination well groomed with appropriate appearance and 
hygiene).

While it was noted on May 2004 VA examination that the 
Veteran washed his hands a lot and on May 2005 VA examination 
that he had a compulsion to check doors and windows, pull 
over and check his car, and check the perimeter of his yard, 
there is no evidence that such rituals interfere with his 
routine activities.  

As noted, the evidence shows the Veteran experiences daily 
depression and panic attacks as often as three times a week.  
However, these symptoms have not been shown to affect his 
ability to function independently, appropriately, and 
effectively.  On May 2004 VA examination it was noted that 
the Veteran had occasional periods of depressed mood and 
marked irritability, but these symptoms caused significant 
distress only occasionally.  On May 2005 VA examination, the 
examiner specifically noted the Veteran's depression did not 
affect his ability to function independently and effectively.  
In August 2006, he endorsed symptoms of depression because 
his physical disability of tetraplegia prevented him from 
performing pleasurable activities that he used to enjoy, such 
as hunting, fishing, camping, and washing his cars.  He was 
noted at that time to have a positive, healthy mental 
outlook, his mood was good, and he was motivated to work hard 
in his physical therapy.  Prior to his accident he was noted 
to be functioning well in his job as a store clerk, an 
occupation which he had been in for twelve years.  In 
November 2007, the Veteran noted that he had been more 
depressed and angry recently because of his physical 
condition.  

Regarding impaired impulse control, the Veteran has reported 
that he has a short fuse; however, he has also denied a 
history of violence.  In December 2003, he noted irritability 
and having angry outbursts around people.  In August 2004, it 
was noted that his irritability and angry outbursts had 
diminished.  In January 2008, he stated he would sometimes 
say things in anger to his wife when he was frustrated by his 
physical limitations, such as "go get my gun," but he would 
later recognize that he did not mean to say such things.  
While the above evidence indicates the Veteran experiences 
episodes of anger and verbal outbursts, he has not been shown 
to have periods of violence or unprovoked irritability.

On May 2005 VA examination, the Veteran said he had 
difficulty dealing with stress in his job because his 
relationship with his supervisor and co-workers was poor.  He 
reported missing one week of work because he was overwhelmed 
by stress.  In July 2007, he stated he copes with stress by 
daydreaming and talking to his wife about how he feels.  
Hence, while it appears the Veteran has had some difficulty 
adapting to stressful circumstances, the evidence shows he 
has found adequate means to cope with these stresses.
While the record shows the Veteran has difficulty 
establishing and maintaining effective relationships, the 
evidence does not show that he has an inability to do so.  
The record clearly reflects the Veteran has a close 
supportive family, as shown by his relationship with his wife 
to whom he talks to about his feelings to help relieve 
stress.  On May 2004 VA examination, the Veteran reported 
having limited, but supportive relationships.  In November 
2005, the Veteran reported having friendships with two people 
from his work.  A July 2007 VA treatment record notes the 
Veteran had children and a supportive wife.  A November 2007 
VA treatment record shows the Veteran was experiencing 
marital conflict that seemed to arise from his physical 
condition and he reported that his friends had not been 
calling him.  Subsequent VA treatment records show he and his 
spouse were seeking therapy together and they were discussing 
the problems they were having as a result of his physical 
disability.  While these symptoms reflect difficulty 
establishing and maintaining effective relationships, the 
fact that he has been able to maintain relationships with his 
children and his wife and has been seeking counseling with 
his wife shows that he does not have an inability to 
establish and maintain effective relationships.   

Overwhelmingly, VA treatment records (in March 2004, June 
2004, August 2004, March 2005, May 2005, January 2007, July 
2007, and January 2008) note that the Veteran denied suicidal 
ideation during regular treatment sessions.  On May 2004 and 
May 2005 VA examinations, the Veteran denied having suicidal 
ideations.  However, the record reflects that in a March 2005 
statement he reported having thought about suicide twice in 
the past; in November 2005, he said he had passive suicidal 
ideation about six months previously; and in November 2007 he 
reported passive suicidal ideation.  Additionally, on May 
2005 VA examination, the Veteran said once in 2004 he put his 
hunting rifle under his chin.  He did not shoot himself 
because he was stung on the lip by a bee.  He was unaware at 
the time that he wanted to harm himself and reported being in 
a trancelike state.  Hence, there is some indication the 
Veteran has had suicidal ideations during the appeal period.

The Board notes that the record reflects the Veteran has 
experienced some auditory and visual hallucinations.  In 
December 2003, he reported having a visual hallucination of 
shadows.  In March 2004, he said he had an auditory 
hallucination about a month previously where he heard voices 
mumbling.  In October 2004, he reported having hallucinations 
in the past, but none currently.  In March 2005, he described 
once seeing his Vietnam friends in the room with him; 
however, he denied current hallucinations.  In January 2008, 
he complained of seeing things out of the corner of his eye 
and noted once he had hallucinated a little girl standing in 
the doorway.  

The Board acknowledges a GAF score of 50 assigned by a VA 
psychologist in November 2007.  Such a score signifies that 
the examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  However, the 
evidence of record shows that while the Veteran has 
difficulty establishing and maintaining relationships, he has 
several effective relationships with his family and a few 
friends.  The evidence also reveals some suicidal ideation 
and difficulty adapting to stressful circumstances, but the 
manifestations of these symptoms have not been shown to cause 
him substantial impairment in most areas of his life; the 
record reflects he has found ways to cope with his stress and 
has not actively considered taking his life.  In view of the 
foregoing, and the clinical findings noted on VA examinations 
and during VA treatment sessions, the Board finds that the 
reported GAF score of 50 is not dispositive and does not 
serve as a basis for an increased evaluation here when 
considered with the other evidence of record.  It is notable 
that all other VA treatment records and examinations have 
provided GAF scores ranging from 53 to 61, which reflect 
moderate difficulty in social and occupational functioning.  
The evidence described above indicates his symptoms 
throughout the appeal period correlate better with such GAF 
scores than with a score of 50.  It is also notable that the 
score of 50 was given during a treatment session when the 
Veteran reported having increased marital conflict and 
associated depression for which he and his wife have since 
been seeking therapy. 

Hence, the Veteran's overall disability picture and his 
impairment of function (to include some suicidal ideation, 
some impaired impulse control, some hallucinations, 
depression and anxiety, increasing nightmares, difficulty 
maintaining and establishing effective relationships, and 
some difficulty adapting to stressful circumstances) most 
nearly approximate the criteria for a 50 percent rating.  The 
manifestations of these symptoms have not caused him 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood that would warrant a higher 70 
percent rating at any time during the appeal period.  The 
preponderance of the evidence is against a higher (70 
percent) rating, and the benefit of the doubt rule does not 
apply. 

	Extraschedular Evaluation

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  An extraschedular disability rating is warranted 
based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.  In this case, 
comparing the Veteran's disability level and symptomatology 
to the rating schedule, the degree of disability throughout 
the entire appeal period under consideration is contemplated 
by the rating schedule and the assigned rating is, therefore, 
adequate, and no referral for an extraschedular rating is 
required.

ORDER

Service connection for diabetes is denied.

A 50 percent rating (but no higher) is granted for the 
Veteran's PTSD, subject to the regulations governing the 
payment of monetary awards. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


